Title: To Thomas Jefferson from Joseph Carrington Cabell, 26 February 1823
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Williamsburg
26th Feb: 1823.
The Legislature being on the eve of adjournment, & all the business of my district, & indeed of the state in general, being compleated, or so nearly so, as to admit of my departure, I left town on the 23d inst & arrived here on the evening of the same day.During the latter part of the session we provided by law that visitors of the University should not lose their seats by the mere fact of being absent from two successive meetings, but only after a notification of that fact to the Executive by the Board of Visitors. I do not recollect whether the provision had a retrospective bearing so as to embrace Mr Johnson’s case. Perhaps it did not. I think Mr Johnson seemed to wait for you to state to the Governor whether you would wish him reappointed. I would take the liberty to recommend that you should do so. Then you would certainly hear from him in approbation of the loan.Genl Cocke, in a letter lately received from him, expresses the strongest wish that in contracting for the building of the Library the undertakers should be bound down to compleat it for a definite amount. This wish is general among our friends. Nothing, in my opinion, would be more advantageous, or grateful to them. Great fears are entertained that the workmen will be left too much at large. A strong & general wish prevails that we should finish the buildings with the third loan. If we do this, I think, all will ultimately succeed. The opposition in this quarter is broken. I think the enemy is ready to strike his colors. My friend Doctr Smith confesses that the public sentiment is decidedly with us; & if he admits it, it must be so. Thro’ the Senators & Delegates, I have, in conjugation with the delegates from Albemarle, dispersed the circulars respecting the Professorship of agriculture over the whole state.I remain, Dr Sir, faithfully yoursJoseph C. Cabell